internal_revenue_service number release date index number department of the treasury washington dc in re person to contact telephone number refer reply to cc psi 9-plr-149708-02 date date legend trust year trusts trustor accountant accounting firm company company date date date date date date date date date year year year date date a b plr-149708-02 c d e f g dear this is in response to your letter dated date requesting on behalf of trustor an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to make allocations of trustor’s generation-skipping_transfer gst tax exemptions to certain transfers to an irrevocable_trust a summary of the facts and representations submitted is as follows on date trustor formed trust for the benefit of her four sons and their descendants article i paragraph of the trust provides that the trust estate shall be divided into four trusts one to benefit each son article i paragraph provides that the trustee shall distribute principal and income to the beneficiary of each trust and such beneficiary’s descendants subject_to an ascertainable_standard article i paragraph provides that each son’s trust will terminate upon his death every other trust created pursuant to the terms of the trust shall terminate when the beneficiary thereof attains age or upon the death of trustor whichever is later upon termination the trustee shall distribute all unappointed trust property to the beneficiary thereof article i paragraph provides that each beneficiary of a_trust has a limited power to appoint his or her trust’s property outright or in trust among persons related to the beneficiary by blood marriage or adoption or to any charity the trustor’s sons must exercise this power by acknowledged instruments during their lifetime delivered to the trustee while other beneficiaries must exercise this power by specific reference in their wills no power_of_appointment is valid if it requires a distribution of trust property to an appointee prior to trustor’s death article paragraph provides that if a beneficiary’s death terminates his or her trust or a beneficiary dies prior to the termination of his or her trust then the remaining unappointed assets of his or her trust shall be divided into shares and distributed to the beneficiary’s then living descendants per stirpes if the recipient of a distribution is not the beneficiary of a_trust established under the trust the distribution will be held in a separate trust to benefit that descendant said trust to be governed by the terms of the trust if however the recipient of a distribution is the beneficiary of a_trust established plr-149708-02 under the trust the distribution is to be added to that trust in the event the beneficiary is not survived by then living descendants all the remaining unappointed assets of his or her trust shall be distributed per stirpes to the then living descendants of the trustor’s son who was the ancestor of such beneficiary or if no such descendant is then living to the trustor’s then living descendants per stirpes on date trustor transferred a shares of stock in company to trust trustor retained accountant to prepare her united_states gift and generation-skipping_transfer_tax return form_709 reporting this transfer accountant incorrectly allocated trustor’s gst_exemption to only a portion of the assets transferred to the trust and a notice of allocation was not attached to the form_709 on date trustor transferred b shares of stock in company to trust trustor retained accountant to prepare the form_709 for the year of the date transfer accountant incorrectly allocated trustor’s gst_exemption to only a portion of the assets transferred to the trust on date and a notice of allocation was not attached to the form_709 on date trustor transferred c shares of stock in company to the trust trustor retained accountant to prepare the form_709 for the year of the date transfer accountant incorrectly allocated trustor’s gst_exemption to only a portion of the assets transferred to the trust on date and a notice of allocation was not attached to the form_709 on date trustor transferred d shares of stock in company and e shares of stock in company to the trust trustor retained accountant to prepare the form_709 for the year of the date transfers accountant incorrectly allocated trustor’s gst_exemption to only a portion of the assets transferred to the trust on date and a notice of allocation was not attached to the form_709 on date trustor transferred dollar_figuref to the trust trustor retained accountant to prepare the form_709 for the year of the date transfer accountant incorrectly allocated trustor’s gst_exemption to only a portion of the assets transferred to the trust on date and a notice of allocation was not attached to the form_709 on date trustor transferred interests_in_real_property to the trust trustor retained accountant to prepare the form_709 for the year of the date transfer accountant incorrectly allocated trustor’s gst_exemption to only a portion of the assets transferred to the trust on date and a notice of allocation was not attached to the form_709 on date trustor transferred an interest_in_real_property to the trust trustor retained accountant to prepare the form_709 for the year of the date transfer accountant incorrectly allocated trustor’s gst_exemption to only a portion of the assets transferred to the trust on date and a notice of allocation was not attached to the form_709 plr-149708-02 on date trustor transferred an interest_in_real_property to the trust trustor retained accountant to prepare the form_709 for the year of the date transfer accountant incorrectly allocated trustor’s gst_exemption to only a portion of the assets transferred to the trust on date and a notice of allocation was not attached to the form_709 on date trustor transferred interests_in_real_property to the trust trustor retained accountant to prepare the form_709 for the year of the date transfer accountant incorrectly allocated trustor’s gst_exemption to only a portion of the assets transferred to the trust on date and a notice of allocation was not attached to the form_709 in year trustor transferred additional real_property and assigned certain note receivables to the trust a form_709 was not prepared and filed reporting this transfer you have represented that a form_709 will be prepared and filed reporting this transfer on date trustor transferred dollar_figureg to each of four trusts established for trustor’s sons in year year trusts in the same year on date trustor transferred stock in publicly traded companies to the trust trustor retained accountant to prepare the form_709 for the year of the date and date transfers accountant reported the transfers to the year trusts and allocated trustor’s gst_exemption to these transfers however the accountant did not report the date transfer to the trust it has been represented that a form_709 will be prepared and filed reporting this transfer trustor engaged accounting firm to prepare her year form_1041 united_states income_tax return for trusts_and_estates as part of that engagement accounting firm reviewed the trustor’s form sec_709 and discovered the errors made thereon it has been represented that trustor has made no additional gifts to the trust the year trusts or any skip_person the following rulings have been requested that trustor be granted an extension of time under sec_2642 and sec_301_9100-3 to make a late gst_exemption allocation to such additions to the trust as trustor elects that such allocations be made as of the respective dates of the original transfers to the trust and that trustor’s only valid allocation of her gst_exemption is the date allocation of dollar_figureg to each of the year trusts law and analysis sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip plr-149708-02 sec_2631 as in effect for the years involved provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 as applicable during the years at issue sec_2642 provided that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c - a the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and b such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 enacted on date provides in part that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant sec_2642 further provides that for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2624 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust plr-149708-02 as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore trustor is granted an extension of time of sixty days from the date of this letter to allocate her available gst_exemption to the transfers to the trust the allocations once made will be effective as of the date of the original transfers to the trust the value of the assets transferred as of the date of the original transfers will be used in determining the amount of the trustor’s gst_exemption to be allocated to each transfer to the trust further trustor’s only valid allocation of her gst_exemption is the date allocation of dollar_figureg to each of the year trusts the allocations for trustor should be made on separate supplemental form sec_709 for each year a transfer was made to the trust to which trustor is allocating her gst_exemption and filed with the internal_revenue_service center cincinnati ohio the supplemental return for the year of the date transfer should report the date transfer as well as any allocation of trustor’s gst_exemption for the year transfer plr-149708-02 an original form_709 should be filed reporting the transfer and any allocation of trustor’s gst_exemption a copy of this letter should be attached to each form_709 eleven copies are enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied regarding the value of the property transferred to the trust and the date trusts in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayers this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes eleven copies of this letter
